Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-18-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-3 and 5-9 are pending in this action. Claim 4 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  07-07-2022 and 08-09-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 07-18-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended independent claim 1 as well as cancelled claim 4 and added new claims 6-9. Applicant has amended independent claim  1 adding objected dependent claim 4 limitations to expedite allowance of instant application.  Further Applicant has added new independent claim 6 has similar limitations as original independent claim 1  and added objected claim 5 limitations to expedite allowance of instant application. Further dependent claim 7 maps to dependent  Claim 2, dependent claim 8 maps to dependent claim 3  and dependent claim 9 maps to dependent claim 4.

Applicant has amended independent claim 1 as well as cancelled claim 4 and added new claims 6-9. Applicant has amended independent claim  1 adding objected dependent claim 4 limitations to expedite allowance of instant application.  Further Applicant has added new independent claim 6 has similar limitations as original independent claim 1  and added objected claim 5 limitations to expedite allowance of instant application. Further dependent claim 7 maps to dependent Claim 2, dependent claim 8 maps to dependent claim 3  and dependent claim 9 maps to dependent claim 4. Applicant arguments filed on 07-18-2022, under remark regarding allowable limitations “
the display surface to display the calculated bearing and the calculated magnetic intensity, wherein the display surface includes a first pointer configured to indicate the bearing and the magnetic intensity, and the CPU indicates the bearing by a pointing direction of the first pointer, and indicates the magnetic intensity using the first pointer by changing an amplitude of a reciprocating movement of the first pointer in accordance with the magnetic intensity” are persuasive; as after further extensive search and consideration, independent claims 1 and 6 does overcome the prior art rejection mailed on 05-05-2022; which puts application number 16,787,242 in condition for allowance.

Examiner conducted  extensive search per Applicant’s amendments and arguments and newly searched prior art listed on USPTO 892’s.. The prior art of Pitchford Gary et al. (US-4977509-A) discloses or suggest  “a personal multipurpose navigational apparatus for use generally in numerous activities. More particularly, the invention relates to a personal multi-purpose navigational device having the capabilities of providing numerous navigational information, including direction, orientation, barometric pressure, temperature, current and elapse times, angles, distances, estimated time of arrival, altitude, inclination, declination, general weather conditions, location of "hot" bodies, or the like” and Sekitsuka Tatsuya et al. (US-10338154-B2) does disclose or suggest “There have been electronic devices (magnetic field measuring apparatuses) with a sensor (geomagnetic sensor) that measures a magnetic field, particularly the geomagnetic field and outputs a signal corresponding to the measurement result. The measurement result by the geomagnetic sensor is used for a function as a compass that indicates the magnetic north and may sometimes further be used for detection and determination of the posture, the moving direction and the like of the devices”; however, fails to recite or  discloses in specification as well as in drawings  “the display surface to display the calculated bearing and the calculated magnetic intensity, wherein the display surface includes a first pointer configured to indicate the bearing and the magnetic intensity, and the CPU indicates the bearing by a pointing direction of the first pointer, and indicates the magnetic intensity using the first pointer by changing an amplitude of a reciprocating movement of the first pointer in accordance with the magnetic intensity”.

Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended independent claim 1 as well as cancelled claim 4 and added new claims 6-9. Applicant has amended independent claim  1 adding objected dependent claim 4 limitations to expedite allowance of instant application.  Further Applicant has added new independent claim 6 has similar limitations as original independent claim 1  and added objected claim 5 limitations to expedite allowance of instant application. Further dependent claim 7 maps to dependent Claim 2, dependent claim 8 maps to dependent claim 3  and dependent claim 9 maps to dependent claim 4.
Applicant’s arguments filed on 07-18-2022 are convincing. As argued by applicant in remarks under claim rejection page 5, last paragraph lines 1-2; the prior art of Toshiyuki Nozawa (US 20170277128 A1) in view of OKUTSU AKIHIKO et al. (JP 2016057183 A) and ISHIBASHI TAKAYUKI et al. (JP 2018028519 A) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the display surface to display the calculated bearing and the calculated magnetic intensity, wherein the display surface includes a first pointer configured to indicate the bearing and the magnetic intensity, and the CPU indicates the bearing by a pointing direction of the first pointer, and indicates the magnetic intensity using the first pointer by changing an amplitude of a reciprocating movement of the first pointer in accordance with the magnetic intensity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-10-2022